Citation Nr: 1708701	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO. 11-05 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an increased rating for lumbar spondylosis with degenerative disc disease (DDD), evaluated as 10 percent disabling prior to March 24, 2016, and as 20 percent disabling thereafter.

2. Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from June 1972 to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a prior rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

Recently, in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (July 5, 2016), the Court of Appeals for Veterans Claims (Court) held that the final sentence of 
38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities. The Court specified that VA examination reports should record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing. If a test is not conducted, the examination should explain why such test was not necessary.

In March 2011, April 2013, and March 2016, the Veteran underwent VA examinations of the spine to determine the severity of his lumbar spine condition. None of the examinations tested for passive motion or for pain in non-weight-bearing. In addition, none of the VA examiners provided an explanation for why the tests were not necessary. Therefore, the Board finds that the March 2011, April 2013, and March 2016 examinations are inadequate under the standard set forth in Correia, supra, and a remand is thus warranted for a VA examination that tests the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing motions, for the Veteran's lumbar spine.

According to a March 2012 VA mental health consultation note, the Veteran receives permanent Social Security Administration (SSA) disability benefits for his back condition. The Veteran also stated that he received disability benefits in a March 2013 letter to his congressman. However, neither the SSA's disability determination nor records used to make a determination concerning the Veteran's low back disability are currently associated with the claims file. Where there has been a determination with regard to SSA benefits, any records concerning that decision that are relevant to the Veteran's claim must be obtained. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009); Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992). The SSA records are relevant to the Veteran's claim for an increased rating for his low back disability because they may contain information related to the nature and severity of the low back disability. A remand is thus warranted so that VA may make reasonable efforts to obtain the SSA records. 

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158 and 3.655 (2016).

Finally, the Board notes that a request for a TDIU-whether expressly raised by a Veteran or reasonably raised by the record-is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability. Id. As noted above, the Veteran submitted a statement to his congressional representative in March 203 indicating that he is unable to work due to service-connected disabilities. Thus, the Board finds that the Veteran's claim properly includes consideration of whether a TDIU is warranted under the provisions of 38 C.F.R. § 4.16. The Board further notes that the claim being remanded herein are inextricably intertwined with the Veteran's claim for a TDIU. See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). The increased rating claim must be addressed by the AOJ before the Board renders a decision on the TDIU claim.

On remand, the Veteran should be provided a proper duty-to-assist notice letter per 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; see also Dingess v. Nicholson, 19 Vet. App. 473 (2006). Then, the AOJ must ensure that the VA examination directed above includes a medical opinion concerning the combined functional impact of the Veteran's service-connected disabilities (lumbar spondylosis with DDD, left sciatic radiculopathy, and scars of the right knee and lumbar spine). 

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter requesting that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record. The AOJ must explain the type of evidence VA will attempt to obtain as well as the type of evidence that is the Veteran's ultimate responsibility to submit. The AOJ must provide the Veteran specifically with notice concerning the information and evidence necessary to substantiate entitlement to a TDIU rating. 38 C.F.R. § 3.310 (2016). 

2. With any required assistance of the Veteran, obtain any outstanding VA and/or private medical records and associate them with the claims file. 

3. Then, contact the SSA and obtain a copy of that agency's decision concerning any claim made by the Veteran for disability benefits, including any medical records used to make the decision.

4. Following completion of the above, afford the Veteran a VA examination to determine the current severity of the service-connected lumbar spondylosis with DDD. The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report.

Any indicated studies, including X-ray studies, should be performed.

As part of this examination, the examiner should evaluate the range of motion for pain in both active motion and passive motion, as well as in weight-bearing and nonweight-bearing scenarios for the lumbar spine. The examiner should specifically identify the points, if any, at which pain begins. If any such test is not conducted, the examiner must explain why such test was not necessary.

The examiner should also note whether there are further functional limitations due to pain, weakness, fatigue and/or incoordination. These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare ups.

The examiner should also state whether pain could significantly limit functional ability during flare-ups or when the lumbar spine is used repeatedly over a period of time. This determination should be expressed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.

The examiner should identify any nerves affected by the low back disability and degree of impairment to include all symptoms and manifestations (whether the involvement is only sensory (neuralgia), or if it is characterized by organic changes such as loss of reflexes, muscle atrophy, sensory disturbances, constant pain (neuritis) as well as a characterization of the symptoms as to whether they represent complete paralysis or incomplete paralysis. 

The examiner must specifically identify the frequency and duration of any periods of bed rest prescribed by a physician.

The examiner must also provide an opinion concerning the functional impact of the service-connected low back disability, both alone and combined with the Veteran's other service-connected disabilities, on the Veteran's ability to obtain and maintain substantially gainful employment. 

A complete rationale must be given for all opinions and conclusions expressed. 

The examiner is advised that the Veteran is competent to report history and symptoms and that his reports must be considered in formulating the requested opinion. If the examiner rejects the Veteran's reports, the examiner must provide a rationale for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal. If any benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).

